DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ of 12/17/20 and 04/26/21 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24, 26, and 28. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method, which is a process. All other claims depend on independent claim 1. As such, claims 1-23 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
analyzing, at the location remote from the wellbore or another location remote from the wellbore, the data to determine a condition of the barrier (On its face, simply analyzing data could be considered a mental process if the analysis could be performed in the human mind. The independent claim does not go into detail about the nature of the analysis, so simply analyzing data could broadly be construed here as a mental process, which is an abstract idea. However, both the applicant’s specification and claim 2 specify that the data analysis comprises finite elemental analysis. Finite elemental analysis cannot be performed in the human mind. However, it is a mathematical concept defined by mathematical relationships. Therefore, either way, this limitation recites an abstract idea.)

Dependent claims 2-23 recite an abstract idea as a result of their dependency on independent claim 1.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
gathering data regarding a status or condition of a barrier disposed within an annulus formed by a conduit disposed within a subterranean well (Although this limitation discloses concepts like a “barrier,” an annulus,” and a “subterranean well,” which are structural elements, the limitation is not directed to those structural elements, it is directed to “data” about those structural elements. Gathering data merely adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). It is not indicative of integration into a practical application. Also, this limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). It is not indicative of integration into a practical application.)
electronically transmitting the data via a communication network to a location remote from the well or electronically receiving the data via a communication network at a location remote from the well (Electronically transmitting data to a network merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Also, electronically transmitting data can also be construed to add insignificant extra-solution activity to the judicial exception. The limitation is not indicative of integration into a practical application.)

Dependent claims 2-23 also do not include limitations that are indicative of integration into a practical application. Although they mention some structural elements, these elements merely generally link the use of the judicial exception to a particular technological environment or field of use. The core of the dependent claims are directed to data processing related to a field of use and not direct use with a particular machine itself.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and/or outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roddy et al (US PgPub 20110192598).

With respect to claim 1, Roddy et al discloses:
a method (abstract)
gathering data regarding a status or condition of a barrier disposed within an annulus formed by a conduit disposed within a subterranean well (paragraphs 0008-0009 states, “an ongoing need exists for improvements related to monitoring and/or detecting a condition … Disclosed herein is a method of servicing a wellbore, comprising placing a plurality of Micro-Electro-Mechanical System (MEMS) sensors in at least a portion of a sealant composition, placing the sealant composition in an annular space formed between a casing and the wellbore wall, and monitoring, via the MEMS sensors, the sealant composition and/or the annular space for a presence of gas, water, or both …”)
electronically transmitting the data via a communication network to a location remote from the well or electronically receiving the data via a communication network at a location remote from the well (paragraph 0099 states, “Various embodiments described herein are directed to interrogation/communication units that are dispersed or distributed at intervals along a length of the casing 20 and form a communication network for transmitting and/or receiving communications to/from a location downhole and the surface …”)
analyzing, at the location remote from the wellbore or another location remote from the wellbore, the data to determine a condition of the barrier (paragraph 0042 states, “the data interrogation tool communicates the data to one or more computer components (e.g., memory and/or microprocessor) that may be located within the tool, at the surface, or both. The data may be used locally or remotely from the tool to calculate the location of each data sensor and correlate the measured parameter(s) to such locations to evaluate sealant performance.”)

With respect to claim 7, Roddy et al discloses:
further comprising comparing a present state of the condition of the barrier to a previous state of the condition of the barrier, comparing the present state of the condition of the barrier to an expected state of the condition of the barrier, or both to determine whether a change in the state of the condition has occurred (paragraph 0043 states, “The data recovered during subsequent monitoring intervals can be compared to the baseline data as well as any other data obtained from previous monitoring intervals, and such comparisons may indicate the overall condition of the wellbore. For example, changes in one or more sensed parameters may indicate one or more problems in the wellbore.”)

With respect to claim 8, Roddy et al discloses:
wherein the change in the state of the condition indicates that remedial action, preventative action, or both are required with respect to the condition of the barrier (paragraph 0043 states, “Accordingly, remedial and/or preventive treatments or services may be applied to the wellbore to address present or potential problems.”)

With respect to claim 9, Roddy et al discloses:
further comprising comparing a present state of the condition of the barrier to a previous state of the condition of the barrier, comparing the present state of the condition of the barrier to an expected state of the condition of the barrier, or both to determine an indication that remedial action, preventative action, or both are required with respect to the condition of the barrier (paragraph 0043)

With respect to claim 10, Roddy et al discloses:
wherein the remedial action comprises a squeeze operation to place a remedial barrier composition in a location of compromised integrity of the barrier in the well; plugging a portion of the well; fracturing a portion of the well; acidizing a portion of the well; recompleting all or a portion of the well; sidetracking the well and newly completing the sidetracked portion; or any combination thereof (paragraph 0148 states, “Upon detecting and/or locating fluid loss to the surrounding formation, remedial actions may be taken such as pumping a lost circulation material downhole to plug the leak, performing a squeeze job (e.g., cement squeeze, gunk squeeze), etc.)

With respect to claim 11, Roddy et al discloses:
wherein the preventative action comprises modifying an operational parameter of the well; modifying a maintenance schedule of the well; modifying a construction parameter of a future well; modifying a completion parameter of a future well; or any combination thereof (suggested by paragraph 0043, which states, “changes in one or more sensed parameters may indicate one or more problems in the wellbore … Accordingly, remedial and/or preventive treatments or services may be applied to the wellbore to address present or potential problems.” Since the remedial and/or preventive treatments or services are in response to certain sensed parameters, one of ordinary skill in the art would understand the remedial and/or preventive treatments to modify such parameters.)

With respect to claim 12, Roddy et al discloses:
wherein the gathering, electronically transmitting or receiving, and analyzing are performed at intervals spanning a lifetime of the well (paragraph 0285 state, “Improved methods of monitoring wellbore and/or surround formation parameters and conditions (e.g, sealant condition) from inception (e.g., drilling and completion) through the service lifetime of the wellbore …”)

With respect to claim 13, Roddy et al discloses:
wherein the gathering, electronically transmitting or receiving, and analyzing are performed in real-time (paragraph 0053 states, “the data sensors added to the wellbore composition … do not require continuous power from a battery or an external source in order to transmit real-time data.”; paragraph 0285 states, “Such methods are cost efficient and allow determination of real-time data … and/or monitoring a well servicing treatment during real-time performance thereof …”)

With respect to claim 14, Roddy et al discloses:
wherein gathering the data comprises aggregating data gathered over a plurality of data gathering intervals (paragraph 0043 states, “data gathering may be performed additional times, for example at regular maintenance intervals …”)

With respect to claim 15, Roddy et al discloses:
wherein the gathering, electronically transmitting or receiving, and analyzing are performed automatically at designated data gathering intervals (suggested by paragraph 0043, which states, “regular maintenance intervals such as every 1 year, 5 years, or 10 years.”; Roddy et al also discloses “service intervals” throughout its disclosure, such as in paragraph 0052; one of ordinary skill in the art recognizes that service intervals in this context are computerized and therefore “automatic.”)

With respect to claim 16, Roddy et al discloses:
wherein the well is a natural resource production well, a disposal well, a storage well, or a geothermal well (paragraph 0005 states, “Natural resources such as gas, oil, and water residing in a subterranean formation or zone are usually recovered by drilling a wellbore into the subterranean formation while circulating a drilling fluid in the wellbore.”)

With respect to claim 17, Roddy et al discloses:
wherein the barrier is a cementitious barrier, a non-cementitious barrier, a mechanical barrier, or combinations thereof (paragraph 0069 states, “The cement forms a barrier …”)

With respect to claim 18, Roddy et al discloses:
wherein the barrier is a cement sheath disposed within the annulus (Paragraph 0189 states, “MEMS sensors fixed in the set cement may also further aid in the detection of any such flow channels or other defects via annular mapping of the cement sheath …; Roddy et al further discloses the concept of a cement sheath throughout its disclosure.”)

With respect to claim 19, Roddy et al discloses:
wherein the data is gathered from one or more sensors positioned within the well proximate the barrier (abstract states, “placing a plurality of Micro-Electro-Mechanical System (MEMS) sensors in at least a portion of a sealant composition, placing the sealant composition in an annular space formed between a casing and the wellbore wall …”)

With respect to claim 20, Roddy et al discloses:
wherein the one or more sensors comprise micro electromechanical sensors (MEMS), fiber optic sensors, or both (abstract)

With respect to claim 21, Roddy et al discloses:
wherein the barrier is a cement sheath disposed within the annulus and wherein this one or more sensors comprise micro electromechanical sensors (MEMS) disposed within the cement sheath, a fiber optic sensor disposed adjacent or on the conduit, or both (abstract; Roddy et al also discloses fiber optic, such as in paragraphs 0128-0129)

With respect to claim 22, Roddy et al discloses:
wherein the data comprises temperature, pressure, acoustic, stress, strain, or any combination thereof (paragraph 0043 states, “The data may comprise any combination of parameters … including but not limited to temperature, pressure, ion concentration, stress, strain …”)

With respect to claim 23, Roddy et al discloses:
wherein the data is conveyed from the sensors in the well proximate the barrier to a data gathering and transmittal device located at the surface of the well (paragraph 0042)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy et al (US PgPub 20110192598) in view of Tahmourpour et al NPL (Tahmourpour, F. and Griffith, J.E. – “Use of Finite Element Analysis to Engineer the Cement Sheath for Production Operations”; Journal of Canadian Petroleum Technology; May 2007, Volume 46, No. 5).

With respect to claim 2, Roddy et al discloses:
The method of claim 1 (as applied to claim 1 above)
With respect to claim 2, Roddy et al differs from the claimed invention in that it does not explicitly disclose: 
wherein analyzing the data comprises finite elemental analysis
With respect to claim 2, Tahmourpour et al NPL discloses:
wherein analyzing the data comprises finite elemental analysis (abstract states, “A finite element analysis (FEA) method has been developed to analyze the effects of various well events and operations …”)
With respect to claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tahmourpour et al NPL into the invention of Roddy et al. The motivation for the skilled artisan in doing so is to gain the benefit of identifying potential problems that may shorten or destroy the life of a well.

With respect to claim 3, Roddy et al, as modified, discloses:
wherein the condition comprises a stress state of the barrier, a load on the barrier, cracking of the barrier, debonding of the barrier from wall of the well, debonding of the barrier from the conduit, plastic deformation of the barrier, plastic failure of the barrier, extrusion of the barrier, or any combination thereof (obvious in view of combination; see paragraph 0043 of Roddy et al, as well as page 10, column 2, paragraphs 2-3 of Tahmourpour et al NPL.)

With respect to claim 4, Roddy et al, as modified, discloses:
wherein analyzing the data comprises running barrier evaluation software on the data (obvious in view of combination; paragraph 0155 of Roddy et al states, “data from the MEMS sensors may be used as input to a computational fluid dynamics equation or software.”; page 12, column 2, first paragraph in “Design for a Remedial Treatment Case” section of Tahmourpour et al NPL states, “To investigate a problem well, the authors used the FEA software to perform a post-mortem and gain insight to possible causes of a casing failure …”)

With respect to claim 5, Roddy et al, as modified, discloses:
wherein the software can simulate one or more well operations selected from drilling the well, casing the well, cementing the well, pressure testing the well, completing the well, logging the well, injecting fluid into the well, producing fluid from the well, shutting in the well, or any combinations thereof for different barrier compositions to optimize design of the well (obvious in view of combination; both Roddy et al and Tahmourpour et al NPL disclose using software and their disclosure, as a whole, discusses many different aspects of the well, including the claimed elements.)

With respect to claim 6, Roddy et al, as modified, discloses:
wherein optimize design of the well comprises optimizing one or more of production life of the well, cost of drilling and/or completing the well, cost of maintaining and/or remediating the well over the production life of the well, cost of loss of hydrocarbon, cost of nonproductive time, or any combination thereof (obvious in view of combination; paragraph 0188 of Roddy et al states, “In particular, such movement may be correlated with production rates over the life of the well to help in optimizing production from the well both in terms of rate of production as well as total production over the life of the well.”; paragraph 0039 of Roddy et al states, “the methods of this disclosure may be used to prolong the service life of the sealant, lower costs, and enhance creation of improved methods of remediation.”; Also page 13, final section of Tahmourpour et al states, “FEA allows the user to choose the optimal well solution based on cement integrity needed vs. cement cost.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roddy et al (US Pat 8297353) discloses use of micro-electro-mechanical systems (MEMS) in well treatments.
Roberson et al (US Pat 9394784) discloses an algorithm for zonal fault detection in a well environment.
Roberson et al (US PgPub 20140182845) discloses timeline from slumber to collection of RFID tags in a well environment.
Roberson et al (US PgPub 20180010449) discloses casing coupling having communication unit for evaluating downhole conditions.
Goodwin et al (CA2929566A1) discloses methods and apparatus for evaluating downhole conditions through RFID sensing.
Goodwin et al (CA2929578A1) discloses an algorithm for zonal fault detection in a well environment.
Goodwin et al (WO2015103111A1) discloses an algorithm for zonal fault detection in a well environment.
Bartee et al (WO2015199986A1) discloses methods and systems for detecting RFID tags in a borehole environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        11/13/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        11/15/2022